Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.          With respect to applicant’s remarks filed on 04/08/21, regarding rejected claims, pages 6-8, new limitation of amended independent claims 21, 41, has been found in references of Hayashi et al. (U.S. Pub. No. 2016/0327475) and Peter et al. (U.S. Pat. No. 5,550,375).
Grounds for the rejection of claims are provided below as necessitated by amendment.
Claim Rejections - 35 USC § 103
2.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

4.          Claims 21-25, 28-29, 31, 39, 41-47, are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (Pub. No. 2014/0070101), in view of Hayashi et al. (U.S. Pub. No. 2016/0327475), or Peters et al. (U.S. 5,550,375).  Hereafter “Matsushima”, “Hayashi”, “Peters”. 
Regarding Claims 21, 41, Matsushima teaches an emitter configured to generate radiation having a peak wavelength in an infrared spectral range, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, element 3; [0049], lines 6-8.  It is inherent that any wavelength has at least a peak wavelength);
            a detector configured to receive the radiation, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, element 4);
            a mounting surface comprising at least a first contact surface and a second contact surface for external electrical connection of the detection arrangement, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, surfaces of elements 6, 10, 11, or 1, is not different from a mounting surface which comprising a first contact surface and a second contact surface for external electrical connection element 12 of the detection arrangement); 
           a form body adjoining the emitter and the detector at least in places, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, emitter 3, detector 4, body 1, 10, or 11); and 
          deflection optics, on which the radiation during operation of the detection arrangement impinges so that an optical path is formed between the emitter and the detector by the deflection optics, (figures 1, reflectors 80, 81 is not different from deflection optics), 
           wherein the deflection optics comprise a body into which the radiation enters during the operation through a surface of the body facing the emitter, (figures 1, emitter 3, reflectors 80, 81 is not different from deflection optics, internal surface of body 1, or 10). 
         wherein the optical path extends parallel to the mounting surface in places, (the following figure 1, the optical path A), and
         wherein the optical path parallel to the mounting surface is formed by the deflection

           Although Matsushima does not teach a scattering body, it is inherent any reflectors must have its own scattering characteristic.  In the other words, a portion of light beams will be reflected, and another portion of light beams will be scattered on the surface of the reflectors.  
             Moreover, Hayashi also teaches a scattering body, ([0008].  Figure 1, radiation 4, vessel 1, light source and detector 3. Light is scattered all over the light cavity vessel due its light reflective inner wall), and the optical path is at least twice as long as a distance between the emitter and the detector, (figure 1, the optical path of radiation 4 from radiation source 3 to receiver 3, which reflects and scatters on the surface of reflective layer 2, is at least twice as long as a distance between the radiation source 3 and the detector 3).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Matsushima by having a scattering body and the optical path is at least twice as long as a distance between the emitter and the detector in order to implement inspection system with scattered light with an expected optical path, (figure 1, the optical path of radiation 4).
Further references
             Peter also teaches the optical path is at least twice as long as a distance between the emitter and the detector, (figure 1A, 2B, the optical path of radiation IR from radiation source 7 to receiver 8, which reflects and scatters on the surface of reflective mirrors 5, 6, is at least twice as long as a distance between the radiation source 7 and the detector 8).  


            Regarding Claims 23, 42, Matsushima teaches the each of the emitter and the detector is electrically conductively connected via a through-connection through the form body to the first contact surface and the second contact surface, respectively, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, elements 10, 11, 1, 3, 4.  It is inherent that the emitter and detector are electrically conductively connected).

            Regarding Claims 24, 43, Matsushima teaches the form body is the mounting surface, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, elements 10, 11, or 1, is not different from the mounting surface).

            Regarding Claims 25, 44, Matsushima teaches the form body is arranged on a connection carrier, and wherein a side of the connection carrier facing away from the form body is the mounting surface, (figure 1, 2, elements 11, or 1, is not different from the connection carrier).

            Regarding Claims 28, 46, Matsushima teaches the deflection optics delimit a gas volume above the emitter and the detector on a side facing away from the mounting surface, (the following figure 1, the deflection optics B, emitter 3, detector 4, mounting surface of body 10).



           Regarding Claims 31, 47, Matsushima teaches the detection arrangement is configured to detect a gas, and wherein the peak wavelength is adapted to an absorption range of the gas, ([0003, 0014, 0043, 0052, 0064].  It is inherent that the peak wavelength is adapted to an absorption range of the gas).

[AltContent: textbox (F)][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    1320
    1792
    media_image1.png
    Greyscale

        
.

5.          Claims 30, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (Pub. No. 2014/0070101, in view of Hayashi et al. (U.S. Pub. No. 2016/0327475), or Peters et al. (U.S. 5,550,375), further in view of Patel et al. (U.S. Pub. No. 2008/0159341). Hereafter “Matsushima”, “Weckstrom”, “Hayashi”, “Peters”, “Patel”. 
            Regarding Claims 30, 40, Matsushima teaches all the limitations of claim 21 as stated above except for the emitter has an optically or electrically pumped quantum structure configured to generate the radiation.  Patel teaches the emitter has an optically or electrically pumped quantum structure configured to generate the radiation, ([0132]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Matsushima by having the emitter has an optically or electrically pumped quantum structure configured to generate the radiation in order to generate the radiation, ([0132]).

6.          Claim 48 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (Pub. No. 2014/0070101, in view of Hayashi et al. (U.S. Pub. No. 2016/0327475), or Peters et al. (U.S. 5,550,375), further in view of Franz et al. (U.S. Pub. No. 2008/0061237), Wong et al. (U.S. . Hereafter “Matsushima”, “Weckstrom”, “Hayashi”, “Peters”, “Franz”, “Wong”, “Etschmaiser”. 
             Regarding Claim 48, although Matsushima does not teach molded onto the detector or the emitter, Franz teaches, ([0020]).  Wong also teaches molded onto the detector and the emitter, ([0009]). Etschmaiser also teaches molded onto the detector and the emitter, ([0029, 0038, 0040]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Matsushima by molded onto the detector or the emitter in order to implement a compact sensor device.
Conclusion

7.           Claims 1-20, 26-27, 32-38, 45, have been cancelled.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
May 19, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877